DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C. 112(b) rejection is maintained as to which of the metallic material or magnetic portion having open-ended oriented porosities.
Applicant's arguments filed 6/28/2022 as to the 35 U.S.C. 102 and 103 rejections have been fully considered. The rejections are withdrawn because the cited references do not teach or suggest the density of the porous material is denser than titanium.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear which of the sintered metallic material or the one magnetic portion has open-ended oriented porosities. For purposes of examination, the former is presumed.
Claim 1 recites “A sintered metallic material”, “said material” and “the metallic material”. It is unclear whether these terms refer to the same feature or to different features. For the purposes of examination, the former is presumed.
Claims 2-4 are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiuchi et al. (US 2012/0306308).
Regarding claim 1, Nishiuchi discloses a sintered magnet (¶ 21) which has a density of 3.5-7.0 g/cm3 (¶ 36). This overlaps with a density greater than that of titanium (i.e., 4.5 g/ cm3). The magnet contains pores with a major axis of 1-20 microns (¶ 94). An external magnetic field is used during manufacture of the magnet, resulting in anisotropy of the grains and pores of the magnet being aligned in a predetermined direction (see ¶¶ 21, 97, 136). While Nishiuchi does not expressly discuss a lamellar structure, the pores and grains of Nishiuchi are aligned in a common direction (see Fig. 7). The specification of the present invention states that a magnetic field orients and forms porosity and lamellae along the magnetic field (see Spec., ¶ 42). Accordingly, one of ordinary skill in the art would expect the porous magnet of Nishiuchi to also exhibit the claimed lamellar structure, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 4, Nishiuchi discloses the magnet contains Fe (¶ 21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784